Title: From John Adams to James Lovell, 16 July 1789
From: Adams, John
To: Lovell, James



Dear Sir
New York July 16, 1789

There is no such point in dispute, as that you mention in your favour of the 9th. The only question is concerning the title of the first man. All the world sees the absurdity and feels the humiliation of giving the titled of excellency, which is only a provincial, or diplomatic title of the lowest order, to a great Prince vested with the whole executive authority of Government in a nation, who sends and receives ambassadors, who nominates and appoints Generals, Admirals and even Govenors of the western territory at least. Every body indeed feels the absurdity of giving the title of highness to an office whose dignity and authority can have no other adequate title than that of MAJESTY. But as the nation has not digested this subject, the family and the world call him "The General." so that the first civil and political magistrate in the nation is to be called by the military title of a provincial Brigadier—Did you ever read Shenstones School mistress, in immitation of Spencer? if you have you have, there seen an authority very much to the purpose, which I wish you would request Russel to put in his excellent centinel.
Albeit ne flattery did corrupt her truth
Ne pompous titles did debauch her ear
Goody, Goodwoman, n’aunt forsooth
Or Dame, the sole addition she did hear,
Yet there she challenged these she held right dear,
Ne would esteem him nought act as mought behove
Who should not honor’d eld with there revere
For never title yet so mean did prove
But there was eke a mind which did that title love.
The executive authority is called "the prince" and we shall never have our equal station with other nations untill our national executive, has a Princely title. If you give him only a diplomatic title he will be ranked with ambassadors—if a provincial one, he will be levelled with govenors of Colonies and Generals of armies but never with the first Magistrates of other nations.
Mr STURGIS GORHAM, I doubt not from your recommendation, would make a good collector, but his representations and sollicitations must be transmitted to the President by himself or friends.
Otis’s prognostication, and Sturgis’s event of eminence has amounted to just nothing at all.—a spendid pompous nothing, an office that between you and me Brother Wingate of Marclay, might execute as well as, Cecil, Chatham, Sully, Colbert or Neckar. In the scale of rational existences or intelligent natures the Farmer of Pen’s hill or Stony field hill, hold in my philosophy, a rank much superior to the Vice President of Richmond Hill; though you should give him the title of Eminence, Highness or Holiness, instead of that of Excellence. He has in short not the smallest degree of power to any good either in the executive, legislative or Judicial departments. A mere Doge of Venice—a mere "Teste de logico" or least you should not be an Italian "Head of wood" a mere mechanical tool to wind up the clock. The moment our country has wisdom to introduce a proper ballance of powers into their constitution they will cut off this head, and I myself should be ambitious of the honor of weilding the ax. Our Countrymen are Romans and Spartans only in theory. The idea of two consuls or two Kings they cannot comprehend; nor is it proper they should. Their hearts and whole habits are against their own ignorant republican ideas. farewell my friend and write of us often as you can to the honest Monarchical republican 
John Adams